DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 22 March 2022 has been entered. Claims 1-22 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Patent 9,851,013).
Regarding claim 19, Zhou discloses a fluid flow control device 10, comprising:
a valve body 12/18 comprising a valve body inlet 14, a valve body outlet 16, and a passageway (between 12 and 14) extending between the valve body inlet and the valve body outlet; and
a valve trim 19 at least partially disposed in the passageway of the valve body, the valve trim comprising:
a cage body 20 defined by an outer cage wall (radially outer surface of 20) and an inner cage wall (radially inner surface of 20) coupled to the outer cage wall, the outer cage wall spaced radially outward of the inner cage wall, the cage body comprising a shoulder (bottom of 20 at 17) configured to engage a portion of the valve body;
a valve seat 18 carried by the cage body at a position upstream of the shoulder (the portion of valve seat 18 that valve plug 22 contacts is upstream of the bottom of cage 20 at 17 which is being interpreted as the shoulder);
a plurality of first flow characterizing passages (larger diameter, radially outside portion of apertures 70) formed in the outer cage wall; and
a plurality of second flow characterizing passages (smaller diameter, radially inside portion of apertures 70) formed in the inner cage wall,
wherein the cage body is at least partially made of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) (FIG. 1, 2; Col. 3 ln 35-Col. 5 ln 2).
Regarding claim 20, Zhou discloses a valve plug 22 comprising a seating surface 22a movably disposed within the cage body relative to the valve seat to control fluid flow through the passageway of the valve body (FIG. 1, 2; Col. 3 ln 35-61).
Regarding claim 21, Zhou discloses a bonnet 24 coupled to the valve body, wherein the bonnet has a portion (bottom of 24) that directly engages an upper cage portion (top of 20) of the cage body (FIG. 1, 2).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Luthe (U.S. Patent 4,108,210).
Regarding claim 1, Zhou discloses a valve trim 19 for use in a fluid flow control device 10, the valve trim comprising:
a cage body 20 having a first end (top of 20), a second end (bottom of 20) opposite the first end, the cage body defined by an outer cage wall (radially outer surface of 20) and an inner cage wall (radially inner surface of 20) coupled to the outer cage wall, the outer cage wall spaced radially outward of the inner cage wall;
a fluid pressure reducing portion (from the bottom of 18 through the entirety of 20), comprising:
a plurality of first flow characterizing passages (larger diameter, radially outside portion of apertures 70) formed in the outer cage wall;
a plurality of second flow characterizing passages (smaller diameter, radially inside portion of apertures 70) formed in the inner cage wall; and
a valve seat 18 carried by the cage body adjacent to but upstream of the second end of the cage body, such that the valve seat is isolated from the fluid pressure reducing portion (FIG. 1, 2; Col. 3 ln 35-Col. 5 ln 2).
Zhou is silent regarding a pressure reducing chamber defined between the outer cage wall and the inner cage wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and is fluidly connected to each of the plurality of second flow characterizing passages.
However, Luthe teaches a valve trim, comprising
a cage body 16/20;
a fluid pressure reducing portion (through the cage), comprising:
a plurality of first flow characterizing passages 18’;
a plurality of second flow characterizing passages 22’/24’;
a pressure reducing chamber 36 defined between the outer cage wall and the inner cage wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and is fluidly connected to each of the plurality of second flow characterizing passages;
and a valve seat (inside of cage 20’ that plug member 40 contacts) (FIG. 4, 5; Col. 3 ln 38-Col. 5 ln 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by adding a pressure reducing chamber defined between the outer cage wall and the inner cage wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and is fluidly connected to each of the plurality of second flow characterizing passages, as taught by Luthe, for the purpose of further controlling the pressure of the fluid in the valve trim to achieve the desired fluid properties.
Regarding claim 2, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the cage body extends between the first end and the second end along a cage axis (A), and wherein each first flow characterizing passage of the plurality of first flow characterizing passages extends vertically along a first axis parallel to the cage axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 3, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Zhou further discloses each second flow characterizing passage of the plurality of second flow characterizing passages extends vertically along a second axis parallel to the cage axis and the first axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 4, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the plurality of first flow characterizing passages are spaced from and surround the plurality of second flow characterizing passages, respectively (looking at the cage from the outside, the larger diameter portion of 70 is spaced apart from (axially) and surrounds the smaller diameter portion of 70; furthermore, axially the larger diameter portion of 70 surrounds the smaller diameter portion of 70) (FIG. 1, 2).
Regarding claim 5, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the cage body is at least partially made of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion).
Regarding claim 6, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Zhou further discloses the inner cage wall is made of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion).
Regarding claim 7, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the cage body is defined by an inner cage element (inner surface/wall of the cage) and an outer cage element (outer surface/wall of the cage) coupled to (via the depth of wall) the inner cage element, the inner cage element comprising the inner wall, and the outer cage element comprising the outer wall (FIG. 1, 2).
Regarding claim 8, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses an upper cage element (part of cage 20 where apertures 70 are located) coupled to the inner cage element and the outer cage element, wherein the upper cage element is made of a metallic material. (FIG. 1, 2).
Regarding claim 9, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Zhou further discloses the plurality of first flow characterizing passages define a first flow area, and wherein the plurality of second flow characterizing passages define a second flow area less than the first flow area (each of the plurality of first flow characterizing passages corresponds to a single one of the plurality of second flow characterizing passages, the area covered by each individual one of the plurality of second flow characterizing passages is smaller than the area covered by the corresponding one of the plurality of first flow characterizing passages) (FIG. 1, 2).
Regarding claim 10, Zhou discloses a valve trim 19 for use in a fluid flow control device 10, the valve trim comprising:
a cage body 20 defined by an outer cage wall (radially outer surface of 20) and an inner cage wall (radially inner surface of 20) coupled to the outer cage wall, the outer cage wall spaced radially outward of the inner cage wall;
a plurality of first flow characterizing passages (larger diameter, radially outside portion of apertures 70) formed in the outer cage wall; and
a plurality of second flow characterizing passages (smaller diameter, radially inside portion of apertures 70) formed in the inner cage wall,
wherein the cage body is at least partially made of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) (FIG. 1, 2; Col. 3 ln 35-Col. 5 ln 2).
Zhou is silent regarding each of the plurality of first flow characterizing passages and each of the plurality of the plurality of second flow characterizing passages comprise a tapered slot.
However, Luthe teaches a valve trim, comprising
a cage body 16/20;
a plurality of first flow characterizing passages 18’;
a plurality of second flow characterizing passages 22’/24’;
wherein each of the plurality of first flow characterizing passages and each of the plurality of the plurality of second flow characterizing passages comprise a tapered slot (see 18’ and 22’ in FIG. 4, 5) (FIG. 4, 5; Col. 3 ln 38-Col. 5 ln 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by adding a tapered slot to the plurality of first and second flow characterizing passages, as taught by Luthe, for the purpose of further controlling the pressure of the fluid in the valve trim to achieve the desired fluid properties.
Regarding claim 11, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the cage body extends between a first end (top of 20) and a second end (bottom of 20) opposite the first end along a cage axis (A), and wherein each first flow characterizing passage of the plurality of first flow characterizing passages extends vertically along a first axis parallel to the cage axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 12, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 11.
Zhou further discloses each second flow characterizing passage of the plurality of second flow characterizing passages extends vertically along a second axis parallel to the cage axis and the first axis (the passage is a three dimensional void, and as such extends in all directions, specifically parallel to the cage axis) (FIG. 1, 2).
Regarding claim 13, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the plurality of first flow characterizing passages are spaced from and surround the plurality of second flow characterizing passages, respectively (looking at the cage from the outside, the larger diameter portion of 70 is spaced apart from (axially) and surrounds the smaller diameter portion of 70; furthermore, axially the larger diameter portion of 70 surrounds the smaller diameter portion of 70) (FIG. 1, 2).
Regarding claim 14, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the inner cage wall is made of the erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) (FIG. 1, 2).
Regarding claim 15, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Zhou further discloses both the inner cage wall and the outer cage wall are made of the erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) (FIG. 1, 2).
Regarding claim 16, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the cage body is defined by an inner cage element (inner surface/wall of the cage) and an outer cage element (outer surface/wall of the cage) coupled to (via the depth of wall) the inner cage element, the inner cage element comprising the inner wall, and the outer cage element comprising the outer wall (FIG. 1, 2).
Regarding claim 17, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Zhou further discloses an upper cage element (part of cage 20 where apertures 70 are located) coupled to the inner cage element and the outer cage element, wherein the upper cage element is made of a metallic material. (FIG. 1, 2).
Regarding claim 18, Zhou, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Zhou further discloses the plurality of first flow characterizing passages define a first flow area, and wherein the plurality of second flow characterizing passages define a second flow area less than the first flow area (each of the plurality of first flow characterizing passages corresponds to a single one of the plurality of second flow characterizing passages, the area covered by each individual one of the plurality of second flow characterizing passages is smaller than the area covered by the corresponding one of the plurality of first flow characterizing passages) (FIG. 1, 2).

Alternatively, claims 5-8, 10-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Luthe, in view of Nawaz (U.S. Patent 6,926,032).
Regarding Claims 5, 6, 14, 15, and 19, in the event that the materials used to manufacture the valve trim assembly of Zhou are deemed not erosion-resistant, Nawaz teaches components 50 of the fluid pressure reducing portion of a control valve are made of series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide all of which are erosion-resistant (Col. 3 ln 33-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Zhou by using series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide, as taught by Nawaz, for the purpose of providing a longer service life.
Regarding Claims 8 and 17, in the event that the materials used to manufacture the valve trim assembly of Zhou are deemed not erosion-resistant, series 400 hardened stainless steel, cobalt-based alloys, Inconel alloys, or tungsten carbide, as taught by Nawaz, are metals (Col. 3 ln 33-39).
Regarding Claims 7, 10-13, 16, and 20-21, the claims are alternately rejected based upon the alternative rejection above, and their dependence from claims 1, 5, 10, and 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Luthe in view of Kluz (U.S. Patent 10,302,224).
Luthe discloses a valve trim for use in a fluid flow control device, comprising:
an outer cage element 16’, wherein the outer cage element comprising a plurality of first flow characterizing passages 18’;
an inner cage element 20’, wherein the inner cage element is formed of an erosion-resistant material (all materials that would reasonably be used for the components of the valve trim assembly are in some manner resistant to erosion) and comprises a plurality of second flow characterizing passages 22’/24’;
the outer cage element and the inner cage element, forming a cage body 16’/20’ having an outer wall defined by the outer cage element and an inner wall defined by the inner cage element, and
a pressure reducing chamber 36 defined between the outer wall and the inner wall such that the pressure reducing chamber is fluidly connected to each of the plurality of first flow characterizing passages and fluidly connected to each of the plurality of second flow characterizing passages (FIG. 4, 5; Col. 3 ln 38-Col. 5 ln 48).
Luthe is silent regarding using an additive manufacturing technique to create the outer and inner cage elements.
However, Kluz teaches a method of manufacturing a valve trim for use in a fluid flow control device, the method comprising:
creating an outer cage element (at 404) using an additive manufacturing technique (Claim 7), the outer cage element comprising a plurality of first flow characterizing passages (502/602/702);
creating an inner cage element (at 402) using the additive manufacturing technique (Claim 7), wherein the inner cage element is formed of an erosion-resistant material and comprises a plurality of second flow characterizing passages (542/652/752); and
coupling the outer cage element to the inner cage element, thereby forming a cage body 400 having an outer wall defined by the outer cage element and an inner wall defined by the inner cage element (FIG. 3, 4A, 4B, 5-7; Col. 4 ln 4-Col. 6 ln 42, Claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Luthe by using an additive manufacturing technique, as taught by Kluz, for the purpose of using a known, repeatable manufacturing means to achieve the desired flow path through the valve trim, while eliminating any unwanted connection points within the inner and outer cage elements which could result in premature failure.

Response to Arguments
Applicant’s arguments, see pages 13 and 14 of applicant’s response, filed 22 March 2022, with respect to the rejection(s) of claims 1 and 22 under 35 U.S.C. 102(a)(1) and claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1 and 10 in view of 35 U.S.C. 103 as being unpatentable over Zhou in view of Luthe, and claim 22 in view of 35 U.S.C. 103 as being unpatentable over Luthe in view of Kluz.
Applicant's arguments, see pages 15-16 of applicant’s response, filed 22 March 2022, with respect to the rejections of claims 19-22 have been fully considered but they are not persuasive.
Regarding claim 19, applicant argues that Zhou does not disclose the added limitation of the cage body including a shoulder configured to engage a portion of the valve body, and a valve seat carried by the cage body at a position upstream of the shoulder.  Applicant asserts that the portion of the cage that engages the valve body is not a shoulder.  However, the amendment necessitated a new interpretation of the prior art that includes the valve seat 18 as a portion of the valve body.  Accordingly, as explained above, the bottom of cage 20 is a shoulder that contacts the valve body upstream of the valve seat.  Merriam-Webster defines a shoulder as “an area adjacent to or along the edge of a higher, more prominent, or more important part”.  The smaller thickness portion of the bottom of cage 20 is adjacent to the more prominent, larger thickness portion of the cage, and therefore meets the definition of a shoulder.  Accordingly, the limitation is met.  Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753